DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings do not include a “erection ring” as set forth in claims 16, 18 and 19. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not describe “an erection ring”.  Paragraph [0068] sets forth “the penile port is narrowed to provide erection ring type support…”  The specification does not set forth “an erection ring” or an “erection ring incorporated into a base shaft adjacent to a flange.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1 – Pitcher teaches a sexual aid device -11- including an outer wall -54-; an interior air bladder -50-; an outlet from the interior air bladder -68-; a penile port -92-; a penile sheath-80-; a pump -76-; wherein the pump is configured to remove air from the interior air bladder and cause the penile sheath -80- to expand toward the outer wall, when the penis experiences the radial and axial expansion as described in paragraphs [0014] and [0021].  The claim is amended to include an outer wall “adapted for penetration into a human orifice”.  The outer wall -54- of Pitcher is capable of penetrating into a human orifice, such as a portion of -54- is capable of being inserted into a human mouth, such as when a human would place their mouth around a portion of -54- or the corner at the connection of cap -52- and outer wall -54-.  That portion inside the mouth is considered to have penetrated the orifice of the mouth.  The phrase “adapted for penetration into a human orifice” is broadly interpreted and does not set forth any specific structure for the outer wall.
Claim 2 – element -100- is a flange.
Claim 17 – Pitcher teaches a system of sexual aid devices used for sexual intercourse, by causing an erection including: a sexual aid device -11- having: an outer wall -54-; an interior air bladder -50-; an outlet from the interior air bladder -68-; a penile port -92-; a penile sheath –80-; an outlet -74-for connection to external pump -76-; and, an external pump -76- configured to vacuum air from the device through the 
Claim 18 – Pitcher further teaches an erection ring at -152- where the port is narrowed compared to the distal end as shown in figure 14 to form an erection ring.




Claim 3-5, 7, 8, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher(2005/0119521) as applied to claim 1 above and in view of Nan(2006/0235266).
 Claim 3 - Pitcher teaches a sexual aid device as claimed but sets forth a generic pump -76- not a bulb shaped pump.
Nan teaches a bulb shaped pump -20- for a vacuum device -10- for aiding in penile erection.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to use a bulb shaped pump in place of the generic pump of Pitcher as a substitution of functionally equivalent pumps that perform the same function in the same manner.  Such a combination would produce predictable results of the Device of Pitcher having a bulb shaped pump.

	

    PNG
    media_image1.png
    187
    364
    media_image1.png
    Greyscale




Claims 4 and 7 – the combination as set forth with respect to claim 3 teaches an invention as claimed but does not the pump incorporated into the head of the device.  The office considers element -52- to be the head of the device but the pump is connected to the head by element -74- not incorporated into the head.
Nan further teaches the bulb pump being incorporated into the head of the vacuum device as shown in 5.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the bulb pump incorporated into the head of the vacuum tube of Pitcher as set forth in Nan to eliminate the need for connection tube -74- to gain the advantage of known the physical location of the pump especially when using the device in the dark.

Nan teaches a vacuum erection device wherein the head includes a rounded distal end as shown at the lead line for reference numeral -18- as shown in figure 5.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the rounded end for the head as taught by Nan to provide a smooth outer surface to increase user comfort for the hands of a user by avoiding sharp edge transitions as set forth in the head -52- of Pitcher 

Claim 8 – the combination of Pitcher and Nan as set forth above with respect to claim 5 teaches a vacuum device as claimed but does not teach the outlet is configured to selectively retain and release air from the interior air bladder.
Nan teaches a bulb pump including a valve -22- to permit selective fluid flow with the air chamber.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the bulb pump and valve as taught by Nan in place of the tube -74- and pump -76- of Pitcher to gain the advantage of having a valve for selective fluid flow through the device as taught by Nan paragraph [0030].
Claim 11 – the combination of Pitcher and Nan teaches a vacuum device as claimed using the bulb pump of Nan which includes a valve -22- selectively retain and release air from the interior air bladder.
Claim 13 – the valve -22- as taught by Nan comprising a close and release valve.
.

  Claims 6, 10, 12, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher(2005/0119521) as applied to claim 1 above and in view of West(4,671,262)
Claim 6 - Pitcher teaches a device as claimed but does not include the pump incorporated into the flange.  For the purposes of this rejection element -100- is not considered the recited flange from claims 2 and 6.
West teaches a vacuum device in the shape of a penis including a flange -30- and -32- including a passageway -16- to be connected to a vacuum source.  See column 2 lines 53-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Pitcher with a flange as taught by West including a lumen for connection to a vacuum source to gain the advantage of having a flange that conforms to and sealingly engages the symphysis pubis at the base of the penis,  the curved shape provides for a better seal than the circular shape set forth in Pitcher because of the shape of the user’s body at the base of the penis as taught by West.  Further by moving the vacuum connection from the “head end” to the base end of the penis the vacuum device can be used as penile prosthesis in addition to providing an erection as taught by West.


West further teaches a valve -38- to selectively regulate the vacuum pressure within the device as taught by West column 2 line 53 through column 3 line 13.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to include the valve as taught by West to provide selective control of the vacuum as taught by West.

Claim 12 – the valve -38- is a close and release valve.
Claim 14 - the valve and the pump are operatively connected at the flange. 
Claim 16 – Pitcher teaches a tension ring -152- on the base of the shaft, see figure 14. 

Claim 20 – Pitcher teaches a method promoting an erection including: donning with a flaccid penis: a sexual aid device -11- including: an outer wall -54-; an interior air bladder -50-; an outlet -68- from the interior air bladder; a penile port -92-; a penile sheath -80-; a pump -76- ; wherein the pump is configured to remove air from the interior air bladder and cause the penile sheath to expand toward the outer wall with the radial expansion of the penis.  See paragraph [0045].  However, the device of Pitcher is removed before sexual intercourse.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the shape/material of housing of Pitcher, to be shaped like an erect male penis as taught by West to provide the benefit of allowing the device to be used during intercourse and provide the ability of different sizes and sheaths to provide optimum satisfaction for both the male and female users during coitus as taught by West.  Such a modification would produce predictable results of the device of Pitcher having the shape of the device of West.  The combination would also have a high expectation of success because the use of a shaped vacuum erection device used during intercourse is old and well known as shown by West.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pitcher and West as applied to claim 6 above, and further in view of Byun(5,243,968).
The combination teaches a vacuum device as claimed including a generically recited pump-76- of Pitcher but does not set forth a specific type of pump.
Byun teaches a vacuum device including a bulb pump -34-(called a pocket in Byun) to provide a vacuum for the device.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filled to use the bulb type pump as taught by Byun in place .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a system as claimed including a narrowed penile port incorporating an erection ring into a base shaft adjacent a flange as claimed in claim 19.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
On page 7, Applicant argues that “Pitcher does not describe a sexual aid device an “outer wall adapted for insertion into a human orifice””.  This is not persuasive 
On page 7-8, applicant describes how the cited prior art devices are removed prior to intercourse, with the exception of West.  The office agrees that the devices of Pitcher, Nan, and Byun are removed prior to sexual intercourse.  Claims 1-19 however do not require the device be worn during intercourse only that “an outer wall adapted for penetration into a human orifice” as set forth above the prior art teaches or fairly suggests an outer wall as claimed.
Regarding West and claim 1, page 10, applicant argues West does not teach an outer wall an interior air bladder a penile sheath and a pump wherein the pump is configured to remove air from the interior of the air bladder and cause the penile sheath to expand toward the outer wall.  Claim 20 has been rejected under 35 USC 103 over Pitcher in view of West.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791